                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF KENTUCKY
                                    SOUTHERN DIVISION
                                         PIKEVILLE

                                                      )
MICHAEL DEWAYNE PADGETT,                              )
                                                      )          Case No. 7:19-cv-00033-GFVT
         Plaintiff,                                   )
                                                      )
v.                                                    )
                                                      )          MEMORANDUM OPINION
BIG SANDY REGIONAL DETENTION                          )                  &
CENTER, et al.,                                       )                ORDER
                                                      )
         Defendants.
                                           *** *** *** ***

        Pro se plaintiff Michael Padgett has filed a complaint under 42 U.S.C. § 1983 alleging

various violations of his civil rights. Padgett has been granted pauper status, and his complaint is

now before the Court for an initial screening. Upon review, some of Padgett’s claims will be

dismissed for failure to state a claim,1 but others require a response from the relevant defendants.

The fate of each claim is as follows.

        First, Claims One through Four of Padgett’s complaint allege excessive force used by

four Big Sandy Regional Detention Center (“BSRDC”) employees in both their individual and

official capacities. [R. 1 at 5-7.] The Court finds that a response is warranted for Padgett’s

excessive force claims against the four employees (Lieutenant Michael Copley, Lieutenant Josh

Cole, Deputy Kenneth Swaffer, and Lieutenant James Workman) in their individual capacities.


1
  Pursuant to 28 U.S.C. § 1915(e)(2), the Court shall dismiss any portion of Padgett’s complaint that is
frivolous, malicious, or fails to state a claim upon which relief may be granted. See 28 U.S.C.
§ 1915(e)(2)(B). Because Padgett is proceeding without an attorney, the Court evaluates his complaint
under a more lenient standard. Erickson v. Pardus, 551 U.S. 89, 94 (2007); Burton v. Jones, 321 F.3d
569, 573 (6th Cir. 2003). And, at this stage of the proceedings, the Court accepts Padgett’s factual
allegations as true and liberally construes Padgett’s legal claims in his favor. Bell Atl. Corp. v. Twombly,
550 U.S. 544, 555-56 (2007).
But Padgett’s claims against the BSRDC employees in their official capacities are dismissed for

failure to state a claim upon which relief may be granted.

       Notwithstanding its label, an “official capacity” claim against a state officer is not a claim

against the officer arising out of his or her conduct as an employee of the state but rather a claim

directly against the employing state agency. Thus, Padgett’s claims against the four employees

in their official capacities are actually claims against BSRDC itself. See Alkire v. Irving, 330

F.3d 802, 810 (6th Cir. 2003) (explaining that “individuals sued in their official capacities stand

in the shoes of the entity they represent”). That said, BSRDC is not a suable entity apart from

the county that operates it. See, e.g., Matthews v. Jones, 35 F.3d 1046, 1049 (6th Cir. 1994)

(“Since the Police Department is not an entity which may be sued, Jefferson County is the proper

party to address the allegations of [the plaintiff’s] complaint.”). The Court will thus construe

those official capacity claims as claims against Johnson County, noting that Johnson County may

only be held liable if Padgett’s injuries were the result of an unconstitutional policy or custom of

the county. Id.; see also Monell v. Dep’t of Social Servs., 436 U.S. 658 (1978).

       While Padgett takes issue with the health of BSRDC as a facility, Padgett does not

suggest that Johnson County had a policy of using excessive force against inmates or that some

county policy or custom resulted in his alleged constitutional harm. [See R. 1 at 7.]

Accordingly, the excessive force claims against BSRDC employees in their official capacities

are properly dismissed.

       Next, Claim Five of Padgett’s complaint alleges failure to supervise against BSRDC as a

facility. As already noted, a claim against BSRDC is actually a claim against the county instead

of the detention center itself. And to succeed on a failure to supervise claim against the county,

Padgett must show that (1) the county acted with deliberate indifference to the risk of excessive



                                                 2
force, and (2) the county’s deliberate indifference was the moving force behind the constitutional

violations. See Amerson v. Waterford Township, 562 F. App’x 484, 491-92 (6th Cir. 2014)

(citing Mize v. Tedford, 375 F. App’x 497, 500 (6th Cir. 2010)). While Padgett’s complaint

might imply BSRDC administrator Pete Fitzpatrick acted with negligence, the complaint does

not allege any wrongful action on the part of the county. Accordingly, municipal liability will

not lie.

           Finally, in Claim Six of the complaint, Padgett sues the Johnson County Sheriff’s

Department for its failure to properly instruct and train BSRDC deputies. [R. 1 at 5-8.] Like

with the claims against BSRDC and the employees in their official capacities, this claim is more

accurately described as a claim against Johnson County itself. See Matthews, 35 F.3d at 1049.

According to the Sixth Circuit Court of Appeals:

           The County is liable under § 1983 for failure to train if the Plaintiff can prove
           three elements: (1) that a training program is inadequate to the tasks that the
           officers must perform; (2) that the inadequacy is the result of the [County]’s
           deliberate indifference; and (3) that the inadequacy is closely related to or actually
           caused the plaintiff’s injury.

Phillips v. Roane Cnty., Tenn., 534 F.3d 531, 543 (6th Cir. 2008) (internal quotation marks and

citations omitted). Padgett claims that BSRDC employees “have not had proper training when

dealing with inmates” and that the alleged excessive force incidents would not have occurred but

for better training from the Johnson County Sheriff’s Department. [R. 1 at 8.] But noticeably

absent from the complaint’s failure to train allegations is a claim that the inadequate training was

the result of Johnson County’s deliberate indifference. [See id.]

           “Deliberate indifference is a stringent standard of fault, requiring proof that a municipal

actor disregarded a known or obvious consequence of his action.” Connick v. Thompson, 563

U.S. 51, 61 (2011). See also Pembaur v. City of Cincinnati, 475 U.S. 469, 483 (1986) (“We hold



                                                     3
that municipal liability under § 1983 attaches where—and only where—a deliberate choice to

follow a course of action is made from among various alternatives . . .”). Padgett’s allegations

might imply negligence in training, but that does not amount to an actual constitutional violation.

Thus, Claim Six will also be dismissed.

       In conclusion, Claims One through Four of Padgett’s complaint survive the Court’s

preliminary screening to the extent those claims allege the use of excessive force against four

BSRDC employees in their individual capacities. Because Padgett is proceeding in forma

pauperis, the United States Marshals Service will serve the summons and complaint on those

individuals on Padgett’s behalf. See Fed. R. Civ. P. 4(c)(3); 28 U.S.C. § 1915(d). However,

Padgett’s remaining allegations fail to state a claim upon which relief may be granted and thus

are properly dismissed under 28 U.S.C. § 1915(e)(2).

       Accordingly, the Court hereby ORDERS as follows:

       1.      The allegations in Claims One through Four against Defendants Lieutenant

Michael Copley, Lieutenant Josh Cole, Deputy Kenneth Swaffer, and Lieutenant James

Workman in their individual capacities survive the Court’s 28 U.S.C. § 1915(e)(2) screening and

may PROCEED as set forth below;

       2.      The allegations in Claims One through Four against the Defendants in their

official capacities are DISMISSED;

       3.      Claims Five and Six are DISMISSED;

       4.      A Deputy Clerk shall prepare four “Service Packets” for service upon Lieutenant

Michael Copley, Lieutenant Josh Cole, Deputy Kenneth Swaffer, and Lieutenant James

Workman. The Service Packets shall include:

               a. a completed summons form;



                                                4
               b. the complaint;

               c. the order granting Padgett pauper status;

               d. a copy of this order; and

               e. a completed USM Form 285;

       5.      The Deputy Clerk shall send the Service Packets to the United States Marshals

Service (“USMS”) in Lexington, Kentucky, and shall note the date of delivery in the docket;

       6.      The USMS shall personally serve the Service Packets upon the Defendants at the

Big Sandy Regional Detention Center, 904 3rd Street, Paintsville, Kentucky, 41240, through

arrangement with the Big Sandy Regional Detention Center;

       7.      Padgett must immediately advise the Clerk’s Office of any change to his current

mailing address. Failure to do so may result in dismissal of this case; and

       8.      If Padgett wishes to seek further relief from the Court, he must do so by filing a

formal motion sent to the Clerk’s Office. Every motion Padgett files must include a written

certification that he has mailed a copy of it to the defendants or their counsel and must state the

date of mailing. The Court may disregard letters sent directly to the judge’s chambers or

motions lacking a certificate of service.

       This the 6th day of May, 2019.




                                                  5
